--------------------------------------------------------------------------------

 
Exhibit 10.41
         
Loan No. ML 0743



 
SECOND AGREEMENT REGARDING AMENDMENTS TO LOAN DOCUMENTS AND CONSENT


 
This SECOND AGREEMENT REGARDING AMENDMENTS TO LOAN DOCUMENTS AND CONSENT (this
"Amendment Agreement"), dated as of December 22, 2009, is between SHENANDOAH
TELECOMMUNICATIONS COMPANY (the "Borrower") and COBANK, ACB ("CoBank")
 
RECITALS
 
WHEREAS, the Borrower and CoBank are parties to that certain Second Amended and
Restated Master Loan Agreement, dated as of November 30, 2004 (as amended by
that certain letter agreement, dated as of October 26, 2007, that certain
Agreement Regarding Amendments and Consents Regarding Loan Documents, dated as
of October 22, 2008 (the "First Amendment Agreement"), and as further amended,
modified, supplemented, extended or restated from time to time, the "MLA"), as
supplemented by that certain Term Supplement to the Master Loan Agreement, dated
as of June 22, 2001, providing for a loan in the amount of $45,965,689.85 (as
amended by that certain First Amendment to Term Supplement, dated as of
September 1, 2001, that certain Second Amendment to Term Supplement, dated as of
November 30, 2007, the First Amendment Agreement and as further amended,
modified, supplemented, extended or restated from time to time, the "Term
Supplement"), that certain Third Supplement to the Master Loan Agreement, dated
as of November 30, 2004, providing for a reducing revolving loan of up to
$15,000,000.00 (as amended by that certain letter agreement, dated as of July 1,
2007, the Amendment Agreement and as further amended, modified, supplemented,
extended or restated from time to time, the "Third Supplement") and that certain
Fourth Supplement to the Master Loan Agreement, dated as of October 22, 2008,
providing for a delayed draw term loan in the amount of $52,000,000 (as the same
may be amended, modified, supplemented, extended or restated from time to time,
the "Fourth Supplement"; the MLA, as supplemented by the Term Supplement, the
Third Supplement and the Fourth Supplement, collectively, the "Loan Agreement");
 
WHEREAS, as security for the Borrower's obligations under the Loan Agreement,
the Borrower executed and delivered that certain Second Amended and Restated
Pledge Agreement, dated as of November 30, 2004 (as amended by the First
Amendment Agreement and as further amended, modified, supplemented, extended or
restated from time to time, the "Pledge Agreement"), pursuant to which the
Borrower granted to CoBank a security interest in and lien on the property
described therein; and
 
WHEREAS, the Borrower and CoBank have agreed to certain amendments to the Loan
Agreement and Pledge Agreement, as set forth herein.

 
 

--------------------------------------------------------------------------------

 

Second Agreement Regarding Amendments to Loan Documents and Consent/
Shenandoah Telecommunications Company
 
 
NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
in this Amendment Agreement, the Borrower and CoBank each hereby agree as
follows:


 
SECTION 1. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Loan Agreement.
 
SECTION 2. Subsection 6(K) of the MLA is hereby amended by inserting "including,
without limitation, the Pledge Agreement entered into by Shenandoah Cable
Television Company" before the parenthetical defining "Other Pledge Agreements."
 
SECTION 3. Subsection 7(M) of the MLA is hereby amended by amending and
restating such Subsection to read in its entirety as follows:
 
Capital. Acquire equity in CoBank in such amounts and at such times as CoBank
may from time to time require in accordance with its Bylaws and Capital Plan (as
each may be amended from time to time), except that the maximum amount of equity
that the Borrower may be required to purchase in connection with a Loan may not
exceed the maximum amount permitted by the Bylaws at the time the Supplement
relating to such Loan is entered into or such Loan is renewed or refinanced by
CoBank. The rights and obligations of the parties with respect to such equity
and any patronage or other distributions made by CoBank shall be governed by
CoBank's Bylaws and Capital Plan (as each may be amended from time to time).
 
SECTION 4. Schedule 6(N) of the MLA is hereby amended by replacing such Schedule
6(N) with the Schedule 6(N) attached hereto as Exhibit A.
 
SECTION 5. Each of Section 7 of the Term Supplement, Section 9 of the Third
Supplement and Section 9 of the Fourth Supplement is hereby amended by amending
and restating such Section to read in its entirety as follows:
 
The Loan is secured by (i) the Second Amended and Restated Pledge Agreement,
dated as of November 30, 2004, between the Borrower and CoBank (as the same may
be amended, modified, supplemented, extended or restated from time to time, the
"Borrower Pledge Agreement") and (ii) the Pledge Agreement, dated as of December
22, 2009, between Shenandoah Cable Television Company and CoBank (as the same
may be amended, modified, supplemented, extended or restated from time to time,
the "Shenandoah Cable Pledge Agreement"; and together with the Borrower Pledge
Agreement, the "Pledge Agreement"), pursuant to which each of the Borrower and
Shenandoah Cable Television Company has granted CoBank a first-priority lien and
security interest in all of its now owned or hereafter acquired capital stock or
other voting securities in the Pledged Subsidiaries (as defined in the Pledge
Agreement).
 
 
2

--------------------------------------------------------------------------------

 

Second Agreement Regarding Amendments to Loan Documents and Consent/
Shenandoah Telecommunications Company
 
 
SECTION 6. Section 1 of the Fourth Supplement is hereby amended by extending the
Termination Date from "December 31, 2009" to "December 31, 2010."
 
SECTION 7. Subsection 6(B) of the Fourth Supplement is hereby amended by
amending and restating such Subsection to read in its entirety as follows:
 
       (B)      Scheduled Repayments. Commencing on March 31, 2011, and on each
June 30, September 30, December 31, and March 31 occurring thereafter (each such
date, a "Payment Date") through December 31, 2015 (the "Maturity Date"), the
outstanding principal balance of the Loan as of the Termination Date shall be
repaid in 20 equal installments on each such Payment Date (any such repayments
will be cumulative and will be in addition to any other repayments pursuant to
the MLA or this Fourth Supplement). If any Payment Date is not a Business Day,
then the installment then due shall be paid not later than the next Business Day
and shall continue to accrue interest until paid.
 
SECTION 8. Subsection 2(a) of the Pledge Agreement is hereby amended by amending
and restating such Subsection to read in its entirety as follows:
 
(a) all capital stock of Shenandoah Telephone Company, Shenandoah Cable
Television Company, ShenTel Service Company, Shenandoah Personal Communications
Company, Shenandoah Wireless Company (formerly known as Shenandoah Valley
Leasing Company), Shenandoah Mobile Company, Shenandoah Long Distance Company,
ShenTel Communications Company, Shenandoah Network Company, ShenTel Converged
Services of West Virginia, Inc., Shentel Converged Services, Inc. and Shentel
Management Company now owned or hereafter acquired by the Pledgor, and any other
corporation of which the Pledgor now owns or hereafter acquires fifty percent
(50%) or more of the issued and outstanding capital stock (all such
corporations, collectively, the "Pledged Subsidiaries") and
 
SECTION 9. Schedule 1 to the Pledge Agreement is hereby amended and restated in
its entirety by replacing such Schedule 1 with the Schedule 1 attached hereto as
Exhibit B.
 
SECTION 10. Pursuant to Subsection 8(A)(4) of the MLA, the Borrower has, subject
to certain exceptions, covenanted not to sell, transfer, lease, enter into any
contract for the sale, transfer or lease of, or otherwise dispose of, any of its
operating assets. Pursuant to Subsection 4(c) of the Pledge Agreement, the
Borrower has covenanted not to consent to or approve of any merger,
consolidation, reorganization or any sale or lease of substantially all the
assets of any of the Pledged Subsidiaries. The Borrower has requested that
CoBank consent to the transfer of all of the equity interests in Shentel Cable
Company from the Borrower to Shenandoah Cable Television Company (the
"Subsidiary Transfer"). In reliance on the representations, warranties and
agreements provided and made by the Borrower to CoBank herein and in connection
with the request for such consent, upon (a) Shenandoah Cable Television Company
entering into a Pledge Agreement in favor of CoBank pledging all of the equity
interests in Shentel Cable Company (the "Shenandoah Cable Pledge Agreement"),
the Shenandoah Cable Pledge Agreement to be in form and substance satisfactory
to CoBank in its sole discretion, and (b) the satisfaction of all other
conditions precedent to the Effective Date of this Amendment Agreement, CoBank
hereby (i) consents to the Subsidiary Transfer, (ii) agrees that such transfer
shall not count against the $5,000,000 or $25,000,000 thresholds set forth in
the proviso of Subsection 8(A)(4) and (iii) agrees to deliver to the Borrower
for cancellation, upon the Borrower's request, such original stock certificates,
as are in CoBank's possession, evidencing the Borrower's ownership of the equity
interest in Shentel Cable Company.

 
3

--------------------------------------------------------------------------------

 

Second Agreement Regarding Amendments to Loan Documents and Consent/
Shenandoah Telecommunications Company


 
SECTION 11. Neither this Amendment Agreement nor any prior amendment to the Loan
Agreement or other Loan Documents shall constitute a novation of the Loan
Agreement or the other Loan Documents.
 
SECTION 12. All references to the MLA, the Term Supplement, the Third Supplement
and the Fourth Supplement or the Pledge Agreement (collectively, the "Amended
Documents") in any of the Amended Documents, or in any other documents,
instruments or agreements executed or delivered in connection therewith, shall
be deemed a reference to such Amended Document as amended by this Amendment
Agreement. Except as expressly provided in this Amendment Agreement, the
execution and delivery of this Amendment Agreement does not and will not amend,
modify or supplement any provision of, or constitute a consent to or a waiver of
any noncompliance with the provisions of, the Loan Agreement or the other Loan
Documents, and, except as specifically provided in this Amendment Agreement, the
Loan Agreement and the other Loan Documents shall remain in full force and
effect.
 
SECTION 13. The Borrower hereby represents and warrants to CoBank as follows:
 
(a) Such entity has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform this Amendment Agreement in
accordance with its terms. This Amendment Agreement has been duly executed and
delivered by such entity and is a legal, valid and binding obligation of it,
enforceable against it in accordance with its terms.
 
(b)The execution, delivery and performance of this Amendment Agreement in
accordance with its terms do not and will not, by the passage of time, the
giving of notice or otherwise,
 
(i)          require any governmental approval or violate any applicable Law
relating to such entity;
 
(ii)         conflict with, result in a breach of or constitute a default under
the organizational documents of such entity, any material provision of any
indenture, agreement or other instrument to which it is a party or by which it
or any of its properties may be bound or any governmental approval relating to
it; or

 
4

--------------------------------------------------------------------------------

 

Second Agreement Regarding Amendments to Loan Documents and Consent/
Shenandoah Telecommunications Company
 
 
(iii)        result in or require the creation or imposition of any lien (except
as permitted by the Loan Agreement and the other Loan Documents) upon or with
respect to any property now owned or hereafter acquired by such entity.
 
(c)           that, after giving effect to the amendments and consent set forth
in this Amendment Agreement, the representations and warranties of such entity
set forth in the Loan Agreement and the other Loan Documents are true and
correct as of the date hereof as if made on the date hereof.
 
(d)           no Potential Default or Event of Default under the Loan Agreement
and the other Loan Documents has occurred and is continuing as of this date.
 
SECTION 14. The Borrower, as the maker of the Loan Agreement and certain other
Loan Documents, hereby confirms and agrees that (a) each such document, as
amended hereby, as applicable, is and shall continue to be in full force and
effect, and (b) the obligations secured by each such document include any and
all obligations of the Borrower to CoBank under the Loan Agreement, as amended
by this Amendment Agreement.
 
SECTION 15. This Amendment Agreement shall become effective as of the date of
(the "Effective Date"), and shall bind all parties only upon, the satisfaction
by the Borrower or the waiver by CoBank of the following conditions precedent.
 
(a) Amendment Agreement. Receipt by CoBank of this Amendment Agreement duly
executed by the Borrower;
 
(b) Pledge Agreement. Receipt by CoBank of the Shenandoah Cable Pledge Agreement
duly executed by Shenandoah Cable Telephone Company;
 
(c) Stock Certificates and Stock Powers. Receipt by CoBank of the stock
certificates evidencing Shenandoah Cable Television Company's ownership of all
of the equity interests in Shentel Cable Company, such stock certificates to be
accompanied by duly executed stock powers executed in blank;
 
(d) Amendment Fee. Receipt by CoBank of an amendment fee in the amount of
$15,000.00.
 
(e) Representations and Warranties. That the representations and warranties of
the Borrower contained in the Loan Documents to which it is a party are true and
correct in all material respects on and as of the date hereof, as though made on
and as of the date hereof.
 
SECTION 16. This Amendment Agreement shall become effective as of the Effective
Date. All obligations and rights of the Borrower and CoBank arising out of or
relating to the period commencing on the Effective Date shall be governed by the
terms and provisions of the Loan Agreement and the Pledge Agreement, each as
amended by this Amendment Agreement; the obligations of and rights of the
Borrower and CoBank arising out of or relating to the period prior to the
Effective Date shall continue to be governed by the Loan Agreement and the
Pledge Agreement, as applicable, without giving effect to the amendment provided
for herein.

 
5

--------------------------------------------------------------------------------

 

Second Agreement Regarding Amendments to Loan Documents and Consent/
Shenandoah Telecommunications Company
 
 
SECTION 17. The Borrower agrees to pay CoBank, on demand, all out-of-pocket
costs and expenses incurred by CoBank, including, without limitation, the
reasonable fees and expenses of counsel retained by CoBank, in connection with
the negotiation, preparation, execution and delivery of this Amendment Agreement
and all other instruments and documents contemplated hereby.
 
SECTION 18. This Amendment Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original and shall be binding
upon all parties and their respective permitted successors and assigns, and all
of which taken together shall constitute one and the same agreement. Delivery by
facsimile or electronic transmission by any of the parties hereto of an executed
counterpart hereof shall be as effective as an original executed counterpart
hereof and shall be enforceable against the parties hereto.
 
SECTION 19. Except to the extent governed by applicable federal law, this
Amendment Agreement shall be governed by and construed in accordance with the
laws of the State of Virginia, without reference to choice of law doctrine.

 
[Signatures on following page.]


 
6

--------------------------------------------------------------------------------

 

Second Agreement Regarding Amendments to Loan Documents and Consent/
Shenandoah Telecommunications Company
 
 
IN WITNESS WHEREOF, the Borrower has caused this Amendment Agreement to be
executed and delivered, and CoBank has caused this Amendment Agreement to be
executed and delivered, each by its respective duly authorized officer as of the
date first shown above.





 
SHENANDOAH
 
TELECOMMUNICATIONS COMPANY
             
By
/s/ Christopher E. French
   
Christopher E. French
   
President





[Signatures continued on next page.]


 

--------------------------------------------------------------------------------

 

Second Agreement Regarding Amendments to Loan Documents and Consent/
Shenandoah Telecommunications Company




[Signatures continued from previous page.]





 
COBANK, ACB
             
By:
/s/ Gloria S. Hancock
   
Gloria S. Hancock
   
Vice President


 

--------------------------------------------------------------------------------

 

Second Agreement Regarding Amendments to Loan Documents and Consent/
Shenandoah Telecommunications Company




Exhibit A


SCHEDULE 6(N)


SUBSIDIARIES
 
Issuer
Holder
Number of Shares Owned by the Pledgor
Percentage of Total Outstanding Shares Owned by the Pledgor
Shenandoah Telephone Company
Borrower
5,000
100%
Shenandoah Cable Television Company
Borrower
3,610
100%
ShenTel Service Company
Borrower
4,800
100%
Shenandoah Personal Communications Company
Borrower
18
100%
Shenandoah Wireless Company (f/k/a Shenandoah Valley Leasing Company)
Borrower
1,500
100%
Shenandoah Mobile Company
Borrower
5,000
100%
Shenandoah Long Distance Company
Borrower
50
100%
ShenTel Communications Company
Borrower
1
100%
Shenandoah Network Company
Borrower
712
100%
Shentel Converged Services of West Virginia, Inc.
Borrower
1
100%
Shentel Converged Services, Inc.
Borrower
1
100%
Shentel Management Company
Borrower
1
100%
Shentel Cable Company
Shenandoah Cable Television Company
1
100%


 

--------------------------------------------------------------------------------

 

Second Agreement Regarding Amendments to Loan Documents and Consent/
Shenandoah Telecommunications Company
 
 
Exhibit B


SCHEDULE 1
to
PLEDGE AGREEMENT

 
Entity
Number of Shares Owned by the Pledgor
Certificate Number(s)
Percentage of Total Outstanding Shares Owned by the Pledgor
Shenandoah Telephone Company
5,000
9293
100%
Shenandoah Cable Television Company
3,610
6-17
100%
ShenTel Service Company
4,800
3-13
100%
Shenandoah Personal Communications Company
18
1-11
100%
Shenandoah Wireless Company (f/k/a Shenandoah Valley Leasing Company)
1,500
3
100%
Shenandoah Mobile Company
5,000
4-8, 4-A
100%
Shenandoah Long Distance Company
50
1
100%
ShenTel Communications Company
1
1
100%
Shenandoah Network Company
712
1-8
100%
Shentel Converged Services of West Virginia, Inc.
1
1
100%
Shentel Converged Services, Inc.
1
1
100%
Shentel Management Company
1
1
100%


 

--------------------------------------------------------------------------------